DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 7/11/2022 is acknowledged.
Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.
Claim 18 has been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crews (U.S. Patent Application Publication No. US 2009/0141853 A1).
	Regarding independent claim 1, Figures 1-3 discloses applicant’s claimed device cover (201) comprising:
a bore section (204);
a first drape section (upper hinge panel 211, see interpretation in illustration) extending from a first end of the bore section (204),
wherein a first edge of the first drape section extends from the first end of the bore section (204) at approximately a 50° angle (gap 209 between the upper/first drape sections creates an angle from the first end of the bore section 204 relative to the first edge of the first drape, Figure 2 illustrates the angle is approximately 50°), and 
wherein a second edge of the first drape section extends from the first end of the bore section (204) at approximately a 130° angle (gap 209 between the upper/first drape section creates an angle from the first end of the bore section 204 relative to the second edge of first drape, Figure 2 illustrates the angle is approximately 130°); and 
a second drape section (lower hinge panel 211, see interpretation in illustration) extending from a second end of the bore section (204), 
wherein the first drape section and second drape section are symmetrical with respect to each other (Figure 2 illustrates the 1st drape section and the 2nd drape section are symmetrical with respect to each other).

    PNG
    media_image1.png
    268
    668
    media_image1.png
    Greyscale

Regarding claim 13, the Crews reference, presented above, discloses applicant’s claimed device cover comprising all features as recited in these claims, wherein the device cover comprises a covering of plastic material (paragraph 0020-0021).
Regarding claim 15, the Crews reference, presented above, discloses applicant’s claimed device cover comprising all features as recited in these claims, wherein the bore section (204) is configured to fit within the bore of a computed tomography (CT) scanner (see Figure 1).
Regarding claim 16, the Crews reference, presented above, discloses applicant’s claimed device cover comprising all features as recited in these claims, wherein the device cover is radiolucent (paragraph 0021 describes a number of different materials, such as plastics that do not interfere with emissions of the CT machine, such description implies such suitable plastics being radiolucent).
Regarding claim 17, the Crews reference, presented above, discloses applicant’s claimed device cover comprising all features as recited in these claims, wherein the device cover (201) is sterilizable (paragraph 0020).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Crews (U.S. Patent Application Publication No. US 2009/0141853 A1) in view of Chua (U.S. Patent Application Publication No. US 2017/0265957).
	Regarding claim 14, the Crews reference, presented above, discloses applicant’s claimed device cover comprising all features as recited in these claims.
Crews does not disclose the device cover comprises a polyethylene film.
	However, Chua teaches a patient drape (21) constructed from polyethylene film (paragraph 0021).
	Therefore, it would have been obvious to one of ordinary skill in the art to use Chua’s polyethylene film to construct Crew’s device cover as such material proved to be impervious and non-absorbent material, in order to contain contaminants within the drape sections.

Claims 2, 5-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Crews (U.S. Patent Application Publication No. US 2009/0141853 A1) in view of Starkey (U.S. US 5,750,254), and further in view of Budnick Converting (Budnick.com), November 2016, pages 8 and 14-26 (hereafter Budnick) “Tape 101 – a Comprehensive Guide to Adhesive Tape Properties and Selection.”
Regarding claim 2, the Crews reference, presented above, discloses applicant’s claimed device cover comprising all features as recited in these claims, further comprising one or more adhesives (paragraphs 0021 discloses fasteners).
Crews does not disclose the one or more adhesive tabs, each adhesive tabs comprising:
an intermediary body having a first side and an opposite second side; 
a first adhesive layer attached to the first side, the first adhesive layer comprising an acrylic adhesive; and
a second adhesive layer attached to the second side, the second adhesive layer comprising a rubber adhesive secured to the device cover.
	However, Starkey teaches an intermediary body having a first side and an opposite second side (see embodiment of Fig. 3 wherein the substrate 12 upon which the layers 20 and 22 are informed includes an intermediate zone 56 (i.e., the substrate 12 includes an intermediary body), the body or zone 56 includes a first side adjacent the zone 14 (layer 20) and a second side adjacent the zone 16 (layer 22). Thus, as illustrated in Fig. 3, the layer 22 may be defined as a first adhesive layer attached to the first side and the layer 20 may be defined as a second adhesive layer attached to the second side.  
Starkey teaches the layer 20 is preferably a high bond pressure sensitive adhesive capable of being permanently affixed to the flexible protection material 40 (i.e., secured to the plastic article) (col. 4, lines 14-34).  
As stated above, Starkey teaches that either of the layers 20 and 22 of Starkey may be acrylic, silicone or rubber-based (col. 3, line 57 to col. 4, line 4).  However, Starkey does not provide a specific example of, for example, the layer 20 being made from a rubber-based adhesive and the layer 22 being made from an acrylic adhesive.  Rather, Starkey states:  “Adhesives of different types are selected based on the surface on which they are to be used and conditions to which they will be subject . . . One of ordinary skill in the art would be able to select suitable adhesives for a particular purpose” (col. 3, line 63 to col. 4, line 1).
Budnick teaches common tape formats include single coated and double coated tapes, and three main types of adhesives, rubber, acrylic and silicone (page 16).  Similar to Starkey, Budnick teaches matching the tape type to the application, including a preference for rubber adhesives for lower surface energy substrates (page 26).  Budnick identifies certain plastics, such as polyethylene and polypropylene as low surface energy (non-polar) substrates (page 14).  Budnick teaches that rubber adhesive bonds grow quickly as compared to acrylic adhesive that may take up to 72 hours to reach full strength (page 8).  Acrylic adhesives, on the other hand, may be precisely adjusted during manufacture to provide for specific temperature, chemical resistance and removability needs (page 18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to adjust or adapt the differential adhesive and flexible protective sheet combination of Starkey to provide a rubber-based adhesive for the tape zone permanently attached to a plastic protective sheet, particularly if that sheet is made from a low surface energy plastic, such as polyethylene or polypropylene, for the advantages taught in Budnick including improved adhesion to such a plastic protective sheet as well as a bond that grows quickly.  Additionally in view of Budnick’s teaching that acrylic adhesives take longer to form a permanent bond, as well as the advantages of tailoring acrylic adhesives to meet certain requirements including temperature, chemical resistance and removability, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to choose an acrylic adhesive tape zone for a more controlled releasable attachment to the vehicle of Starkey.   
Regarding claim 5, the combination of Crews/Starkey/Budnick, presented above, discloses all features as recited n these claims, wherein the one or more adhesive tabs (fasteners, paragraph 0021, Crews) are located on the bore section (paragraph 0021 in Crews discloses the fasteners are located on the bore section).
Regarding claims 6 and 11, the combination of Crews/Starkey/Budnick, presented above, discloses all features as recited n these claims, wherein a first set of the one or more adhesive tabs are configured for releasably attaching the device cover to a surface of a first object, and wherein a second set of the one or more adhesive tabs are configured for releasably attaching the device cover to a surface of a second object (paragraph 0021 in Crews discloses fasteners are located sides of CT machine and also attached to lower portion which are interpreted to correspond to claimed limitations a 1st object & a 2nd object).
Regarding claim 7, the combination of Crews/Starkey/Budnick, presented above, discloses all features as recited n these claims, wherein the intermediary body comprises a polyester film (Starkey teaches the substrate 12, and thus the intermediary zone or body 56 may be made from plastic materials, such as polyolefins and polyesters, col. 3, lines 37-40.  Budnick teaches common polyolefin filmic backings include polyethylene, see page 22).
Regarding claim 9, the combination of Crews/Starkey/Budnick, presented above, discloses all features as recited n these claims, wherein acrylic adhesive (Starkey teaching, see claim 2) of the first adhesive layer comprises a cross-linked pressure sensitive acrylic adhesive (Starkey teaches that both first and second layers 20 and 22 are preferably pressure sensitive adhesives, see col. 3, lines 58-60 and that acrylic adhesives of Starkey may be cross-linked, col. 4, line 58-62).
Regarding claim 10, the combination of Crews/Starkey/Budnick, presented above, discloses all features as recited n these claims, wherein the first adhesive layer is configured for releasably attachments to the first surface of first object (the adhesive layer 22 of Starkey is “preferably removable,” see col. 4, lines 40-44, thus configured for releasable attachment to the surface of the vehicle, i.e., first object. 
Regarding claim 12, the combination of Crews/Starkey/Budnick, presented above, discloses all features as recited n these claims, wherein the second adhesive layer is configured for permanent attachment to the device cover (col. 4, lines 14-39 in Starkey teaches the permanent affixing (i.e., attachment) of the layer 20 to the flexible protective material 40 (i.e., the plastic article).
Regarding claim 14, the combination of Crews/Starkey/Budnick, presented above, discloses all features as recited n these claims, wherein the device cover comprises polyethylene (the protective material or sheet 40 of Starkey is described as being made from plastic and used to protect an automobile 50 (device being covered) (col. 5, lines 4-13).  The sheet 40 is preferably made from a polyolefin that does not mar the finish of the automobile being protected (col. 5, lines 8-10) and Starkey identifies a preferred plastic available under the DuPont trademark Tyvek ®.  It is known that the Tyvek ® product is spunbond polyethylene (see attached Material Safety Data Sheet). 
   
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crews (U.S. Patent Application Publication No. US 2009/0141853 A1)/Starkey (U.S. US 5,750,254)/Budnick Converting (Budnick.com), November 2016, pages 8 and 14-26 (hereafter Budnick) “Tape 101 – a Comprehensive Guide to Adhesive Tape Properties and Selection.” and in view of Clark (WO 2007/027221 A1).
Regarding claim 3, the combination of Crews/Starkey/Budnick, presented above, discloses applicant’s claimed device cover (201, Crews) comprising the first adhesive layer (Starkey teaching).
The combination does not disclose the first adhesive layer of each adhesive tab is covered by a liner layer, wherein the dimension of each side of the liner layer is greater than the dimension of each side of the corresponding differential adhesive.
However, Clark teaches removable liner (42) is larger/wider than the adhesive (36), see page 9 lines 1-8.
Therefore, would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the device cover in Crews/Starkey/Budnick such that it includes a liner layer being greater in dimension than that of the adhesive, taught by Clark, as such extra liner layer server as a gripping for the user (page 9, lines 6-8).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crews (U.S. Patent Application Publication No. US 2009/0141853 A1)/Starkey (U.S. US 5,750,254)/Budnick Converting (Budnick.com), November 2016, pages 8 and 14-26 (hereafter Budnick) “Tape 101 – a Comprehensive Guide to Adhesive Tape Properties and Selection.” and in view of Clark, Jr. et al (US 2007/0049891).
Regarding claim 4, the combination of Crews/Starkey/Budnick, presented above, discloses applicant’s claimed device cover (201, Crews) comprising all features as recited in these claims.
The combination does not disclose the device cover further comprising one or more instruction labels including instructions for operating the device cover, wherein the instruction labels are of a different color than the liner layers.
	However, Clark teaches instructions labels including instructions for operating the device, wherein the labels are of a different color than that of the liner layers (paragraph 0057 describes indicia in a different color.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to include colored instructions label in Crews/Starkey/Budnick, taught by Clark, as such color distinction provides contrast in order to avoid operational negativities (paragraph 057).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crews (U.S. Patent Application Publication No. US 2009/0141853 A1)/Starkey (U.S. US 5,750,254)/Budnick Converting (Budnick.com), November 2016, pages 8 and 14-26 (hereafter Budnick) “Tape 101 – a Comprehensive Guide to Adhesive Tape Properties and Selection.” and in view of Clapper et al., US 2017/0066863.
Regarding claim 8, the combination of Crews/Starkey/Budnick, presented above, discloses applicant’s claimed device cover (201, Crews) comprising all features as recited in these claims, including the acrylic adhesive (Starkey teaching).
The combination is silent as to specific acrylic adhesive peel adhesion values.
	Clapper teaches adhesive compositions for pressure sensitive adhesives (Abstract).  A focus of Clapper is providing a crosslinking monomer that exhibits a change in at least one physical property of the pressure sensitive polymer composition (Abstract).  Clapper teaches that as the concentration of its crosslinking monomer increases in an acrylic adhesive, the peel adhesion to stainless steel can decrease (para [0020]), thus teaching one of ordinary skill in the art a direct relationship between amount of crosslinking monomer in an acrylic adhesive composition and peel adhesion.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the acrylic adhesive used in Crews/Starkey/Budnick to include the compositions of Clapper for the advantage of predicting and controlling the adhesive strength of the acrylic adhesive layer that is in temporary, releasable attachment to the vehicle surface, including the ranges recited in the claims, depending upon, for example, the particular surface of the vehicle to which the adhesive layer is being attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786